EXHIBIT 10.2 SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO REVOLVING CREDIT NOTE THIS AMENDMENT, dated as of July _7, 2015, is by and between NewBevCo, Inc. , a Delaware corporation (“Company”), and Comerica Bank , a Texas banking association (“Bank”). WITNESSETH: WHEREAS, Company and Bank entered into that certain Second Amended and Restated Credit Agreement dated as of June 30, 2008, as amended by a written agreement dated January 16, 2013 (collectively the “Agreement”); and WHEREAS, Company and Bank wish to further amend the Agreement; NOW, THEREFORE, Companies and Bank agree as follows: 1.The definition of “Termination Date” in Section 1.1 of the Agreement is amended by deleting the date April 30, 2016 where it appears therein and replacing it with the date April 30, 2018. 2.The first sentence of Section 2.1(a) of the Agreement (Revolving Credit Commitment) is amended by deleting the phrase “Fifty Million Dollars ($50,000,000) (the “Committed Amount”)” with the words “Twenty-Five Million Dollars ($25,000,000) (the “Committed Amount”).” 3. Section 4.15 of the Agreement is deleted in its entirety and replaced with the following: Section 4.15 Compliance with ERISA; Multiemployer Plans. (a) Neither the execution and delivery of this Agreement or the other Loan Documents, the incurrence of the indebtedness hereunder by the Borrower, the application by the Borrower of the proceeds thereof, nor the consummation of any of the other transactions contemplated by this Agreement, constitutes or will constitute a “prohibited transaction” (within the meaning of Section 4975 of the Code or Section 406 of ERISA). (b) Each Plan (other than a Multiemployer Plan) is in compliance in all material respects with applicable provisions of ERISA and the Code. Each of the Borrower and the Subsidiaries has made all contributions to the Plans required to be made by them. (c) Except for liabilities to make contributions and to pay PGGC premiums and administrative costs, neither the Borrower, the Subsidiaries, nor any ERISA Affiliate has incurred any material liability to or on account of any Pension Plan under applicable provisions of ERISA or the Code, and no condition exists which presents a material risk to the Borrower, any of its Subsidiaries, or any ERISA Affiliate of incurring any such liability. No domestic Pension Plan (other than a Multiemployer Plan) has failed to satisfy the minimum funding standard (within the meaning of Section 412 of the Code), whether or not waived. Neither the Parent, the Borrower, any of its Subsidiaries, any ERISA Affiliate, the PBGC, nor any other Person has instituted any proceedings or taken any other action to terminate any Pension Plan (other than a Multiemployer Plan), nor (in the case of the Parent, the Borrower, or any Subsidiary) has any present intention of terminating any Pension Plan. (d) Except with respect to any Multiemployer Plan, the present value of the all accumulated benefit obligations under each Pension Plan (based on the assumptions used in the funding of such Pension Plan, which assumptions are reasonable), and determined as of the last day of the most recent plan year of such Pension Plan for which an annual report has been filed with the IRS, did not exceed the current fair market value of the assets of such Pension Plan as of such last day. (e) None of the Plans is a Multiemployer Plan, except as set forth in the Parent’s financial statements, Note 9, Pension Plans, as reported in the Parent’s Annual Report on Form 10-K for the fiscal year ended May 3, 2014 (and similar Notes for subsequent fiscal years). 4. Section 6.12 of the Agreement is deleted in its entirety and replaced with the following: Section 6.12 ERISA . (a) Each of the Borrower, its Subsidiaries, and the ERISA Affiliates will take all actions and fulfill all conditions necessary to maintain any and all Plans (other than a Multiemployer Plan) in substantial compliance with applicable requirements of ERISA, the Code, and applicable foreign law until such Plans are terminated, and the liabilities thereof discharged, in accordance with applicable law. (b) No domestic Pension Plan (other than a Multiemployer Plan) will fail to satisfy the minimum funding standard (within the meaning of Section 412 of the Code), and no foreign Pension Plan will be in violation of any funding requirement imposed by applicable foreign law, which deficiency or violation would or would be reasonably likely to, materially adversely affect the business, earnings, prospects, properties, or condition (financial or otherwise) of the Borrower and the Restricted Subsidiaries, taken as a whole. 2 5. Section 6.14 of the Agreement is deleted in its entirety and replaced with the following: Section 6.14 Financial Covenants . The Borrower will, in accordance with GAAP, maintain as of the last day of each fiscal quarter, commencing with the fiscal quarter ending May 2, 2015: (a) A ratio of Consolidated Funded Debt to the sum of Consolidated Net Worth plus two (2) times EBITDA of not more than 1.0 to 1.0, and Consolidated Net Worth must be a positive balance. (b) A ratio of Consolidated Funded Debt to Consolidated EBITDA for the four (4) fiscal quarters then ending of not more than 3.5 to 1.0. 6. Section 8.11 of the Agreement is deleted in its entirety and replaced with the following: Section 8.11
